Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION

This Office action is in response to communication filed on 08/17/2022. Currently claims 11, and 17-29 are pending in the application.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:

A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 17, 19-20, and 22-29 is rejected under 35 U.S.C.103 as being obvious over Lee et al. (Lee J.W., Park J-H, Prausnitz M. R., Dissolving Microneedles for Transdermal Drug Delivery, Biomaterials, 2008 May; 29 (13): pg. 2113-2124), in view of Tomono (US Patent Application Publication No. 2008/0208134 A1), hereafter, referred to as “Tomono”.  

Regarding claim 17, Lee teaches a dissolving microneedle array formed by forming a
microneedle array by forming a sheet of material having a plurality of layers, at least one of the plurality of layers comprising a bioactive component by teaching a microneedle array that it-self has the drug or vaccine along with other biocompatible filler material, and said microneedle is made by mold casting process with plurality of layers in the material (abstract). Lee also teaches the formation of a sheet of material with plurality of layers by teaching the presence of a first layer in the microneedle which is the backing layer or the base layer that contain only hydrogel (and not any drug or vaccine or any bioactive component); and another second layer, that possess a drug or vaccine (layer of hydrogel mixed with drug or vaccine, which is a bioactive component). Lee also teaches the use of carboxymethylcellulose as the microneedle matrix material (page 3, Materials and Methods section). Additionally, Lee also teaches the use of polylactic acid based polymers (polylactic-co-glycolic acid, PLGA; and PLA) in the fabrication process.  Lee further teaches in Fig. 1(a) that the microneedle array comprises of a base portion (flat base area) from which the plurality of microneedles extends from the surface of the base portion.

Lee fails to explicitly teach that the plurality of microneedles extending from the surface of the base portion are being pre-formed to have a pillar-shape.  However, Tomono teaches in Fig. 3, a perspective view schematically showing the microneedle array extending from the base portion, and teaches in Fig. 6, that the microneedles take the form of a pillar shape. Tomono also teaches that the microneedles include a biocompatible material. Typically, the biocompatible material is a biocompatible and biodegradable material (para. [0054]), for example, chitin and/or chitosan, poly lactic acid, a copolymer of poly lactic acid and glycolic acid, etc. (para. [0054]). Tomono further teaches in Fig. 6 that the microneedle has the structure in which it is tapered down from the support layer. The first end section (element 121a) has a quadrangular pyramid shape. The second end section (element 121b) has a quadrangular prism shape. As such, the micro-needle 121 whose second end section 121b has a columnar shape (equivalent to pillar) is useful when the tip of the microneedle must reach to a position far from the surface of a living body (para. [0076]). 

Therefore, it would have been obvious to a person of ordinary skill in the art at the time of invention to apply the teaching of Tomono, and apply a known technique to a known device to form a microneedle having plurality of layers of Lee and form microstructures (array of microneedle) with very well-defined pillar structures that will dissolve (carboxymethylcellulose being dissoluble) upon piercing through the epidermis and distribute the drug directly with efficient release ability to with defined structure that would reach to a position further inside from the surface of a living body (KSR Rationale C, MPEP 2143). Since the reference deal with microbarbs (microneedle) using biocompatible, bioresorable material, one would have reasonable expectation of success from the combination.

Regarding claims 19-20, Lee teaches that both the layers have hydrogel of carboxymethylcellulose (CMC) (pg. 2-3, 2.1.2 Preparation of microneedle matrix and 2.1.3. Casting), which is dissoluble and a biocompatible material.

Regarding claim 22, Tomono teaches in Fig. 1 an array of microneedle that would be used for administering bioactive substances into a living body. Tomono also teaches to use of dye at least in the top portion by teaching the use of dye in the bioinsert substance for use in cosmetics (para. [0062]).

Regarding claims 23-24, Lee teaches in Fig. 3(d) that the dissolvable microneedle array is configured for delivery of biologically active molecules to human skin wherein the delivery of biologically active molecules to human skin comprises penetrating the stratum corneum (SC in the figure) to deliver the biologically active molecules to the viable epidermis (VE in the figure, equivalent to epidermis) and/or dermis (D in the figure).

Regarding claims 25-27, Lee and Tomono together teach a dissolvable microneedle array that comprises of a base portion, and the plurality of microneedles extends from the surface of the base portion. Tomono teaches in Fig. 6 that the microneedle has the structure in which it is tapered down from the support layer. The second end section (towards the base section) (element 121b) has a quadrangular prism shape (polygonal in cross-section) that projects and extends from the base layer (portion). The first end section (toward the top) (element 121a) has a quadrangular pyramid shape. Therefore, the projecting portion has a lower portion that is substantially rectangular (squarish), and tip portion that is generally tappers to a point. As such, the micro-needle 121 whose second end section 121b has a columnar shape (equivalent to pillar) is useful when the tip of the microneedle must reach to a position far from the surface of a living body (para. [0076]). 

 Lee also teaches that the pillar type microneedle comprises of generally polygonal, which is substantially rectangular and/or pyramidal in cross section in the base section, and a projecting tip portion that extends from the base portion and is generally pyramidal in shape by teaching that the pyramidal (square cross section) microneedles tapering from a base measuring 300 µm to a tip measuring 25 µm in width over a microneedle length of 600–800 µm (page 2, Materials and Method – Fabrication of microneedles – Molding section).

	Regarding claim 28-29, Tomono teaches in Fig. 6 that the exposed faces of the pyramid is flat and that the projecting portion can be half of the entire length of the needle.

Claim 18 is rejected under 35 U.S.C.103 as being obvious over Lee et al. (Lee J.W., Park J-H, Prausnitz M. R., Dissolving Microneedles for Transdermal Drug Delivery, Biomaterials, 2008 May; 29 (13): pg. 2113-2124), in view of Tomono (US Patent Application Publication No. 2008/0208134 A1), in view of Park et al. (US Patent Application Publication No. 2002/0082543 A1), hereafter, referred to as “Park”.  

Regarding claim 18, Lee, and Tomono together teach a dissolvable microneedle array that comprises of a base portion, and the plurality of microneedles extends from the surface of the base portion.  But Lee, and Tomono fail to explicitly teach that the microneedles also comprises of a fillet portion, the fillet portion being located at the area where respective microneedles contact the base portion. However, Park teaches in Fig. 4 the formation of multiple layers (material 1, material 2, material 3, and material 4) within the microneedle structure.  Park also teaches that the multiple layers in the microneedle will have drugs and/or matrices of different material (para. [0124]). Park further teaches in Fig. 10b the formation of fillet portion that is located at the area where the microneedle contacts the base portion of the microneedle.  Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the claimed invention to incorporate the teaching of Park, and combine the use of a known technique to improve similar device, because this improvement would allow complex release pattern of multiple materials, and the formation of fillet portion at the base portion of the microneedle would provide structural rigidity the microneedle structure (KSR Rationale C, MPEP 2143). Since the references deal with microneedle array formation, one would have reasonable expectation of success from the combination. 

Claim 21 is rejected under 35 U.S.C.103 as being obvious over Lee et al. (Lee J.W., Park J-H, Prausnitz M. R., Dissolving Microneedles for Transdermal Drug Delivery, Biomaterials, 2008 May; 29 (13): pg. 2113-2124), in view of Tomono (US Patent Application Publication No. 2008/0208134 A1), in view of Xu (US Patent Application Publication No. 2008/0214987 A1), hereafter, referred to as “Xu”.  

Regarding claim 21, Lee, and Tomono together teach a dissolvable microneedle array that comprises of a base portion, and the plurality of microneedles extends from the surface of the base portion, and the microneedle having a bioactive component.  But Lee and Tomono fail to explicitly teach that the bioactive component comprises of chemotherapeutic agent.  However, Xu teaches the use of microdevices (equivalent to microneedle) to be used for effective transdermal delivery of an agent or a combination of agents (para. [0026]).  Xu also teaches that the active agents or active substances that can be delivered using microdevices (microneedle) are therapeutic agents such as “Fluorouracil” (para. [0060]), which is also known as a chemotherapeutic agent.  Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the claimed invention to incorporate the teaching of Xu, and substitute the bioactive agent with Fluorouracil (an active chemotherapeutic agent), because that would allow the treatment of cancer (KSR Rationale B, MPEP 2143). Since the references deal with microneedles, one would have reasonable expectation of success from the combination.

Allowable Subject Matter

	Claim 11 is allowed.

	The following is an examiner’s statement of reasons for allowance:

	The prior art of references (of record) do not teach or fairly suggest the subject matter of amended independent claim 11, especially with the combination of the following limitation:
	
“wherein each microneedle comprises a plurality of layers of a dissoluble biocompatible material, and the dissoluble biocompatible material comprises carboxymethylcellulose.”


Responses to Arguments

Applicant’s argument filed on 08/17/2021 for the 103 rejections has been fully considered.  Applicant’s argument with respect to claims 11, and 17-29 has been considered.
With respect to claim 11, the Applicant argues that Lee teaches in several instances the inherent weakness of microneedles formed from carboxymethylcellulose (CMC), and further teaches that microneedles formed from poly lactic acid (PLA) exhibited higher strength and increased resistance to failure compared to CMC microneedles (Lee, Sections 3.2.1 and 3.2.2). By contrast, Filiz teaches the fabrication of microbarbs with PLA and polymethyl methacrylate (PMMA). Applicant also points that Filiz notes that when used to form microbarbs from PLA, the micromilling techniques disclosed lead to breakage of the microbarbs (Filiz, Section 5.2). Applicant also argues that it was established by Lee that CMC is mechanically weaker than PLA. Thus, one skilled in the art would not be motivated to combine the teachings of Lee and Filiz, as there would be no reasonable expectation of success to apply the technique of micromilling to a material such as CMC, a material understood to be relatively weaker than PLA, when PLA offers only limited suitability for micromilling as taught by Filiz. The Applicant submits that this is evidence of non-obviousness and respectfully requests reconsideration and allowance of claim 11. The argument is persuasive, therefore claim 11 has been indicated as allowed.

However, regarding claim 17, the Applicant argues that Tomono discloses microneedles which have a through-hole, equivalent to a hollow portion, through which a bioactive substance may be delivered to the patient or biological material removed from the patient (Tomono, Para. [0080] - [0085]). By contrast, Lee teaches a dissolvable microneedle for drug delivery, wherein the drug is contained within the dissolvable portion. Tomono's teaching of microneedles with a hollow portion is incompatible with Lee's teaching of dissolvable microneedles. Therefore, the Applicant submits that claim 17 is non-obvious.  The Examiner respectfully disagrees with Applicant’s assertion. The Examiner takes the position that Tomono’s teaching regarding the external structure of microneedle would be applicable to a dissolvable microneedle as well, therefore, a person with ordinary skill would look into combining Tomono’s teaching with that of Lee’s teaching to apply a known technique to a known device to form a microneedle having plurality of layers of Lee and form microstructures (array of microneedle) with very well-defined pillar structures that will dissolve upon piercing through the epidermis and distribute the drug directly with efficient release ability to with defined structure that would reach to a position further inside from the surface of a living body. Therefore, the Examiner maintains that based on the teaching of Lee and Tomono, the rejection set forth in this office action address the scope of the claim, and is relevant.

Because the rejections are being maintained on the independent claim 17, and since there is no substantive arguments on the rejections against the references applied against rest of the dependent claims, these rejections are being maintained.



Conclusion


Applicant’s amendment necessitated the rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD M AMEEN whose telephone number is (469) 295 9214.  The examiner can normally be reached on M-F 9.00 am to 6.00 pm (Eastern Time).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTINA JOHNSON can be reached on (571) 272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MOHAMMAD M AMEEN/Primary Examiner, Art Unit 1742